DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 13 and 17 of U.S. Patent No. 11,159,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than, or encompassed by claims of the issued patent, per the table below.




U.S. 17/499,652
U.S. Patent No. 11,159,386
Claim 1
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 1 
Claim 6
Claim 1
Claim 7
Claim 7
Claim 8
Claim 5
Claim 9
Claim 3
Claim 11
Claim 13
Claim 12
Claim 13
Claim 13
Claim 13
Claim 14
Claim 13
Claim 15
Claim 13
Claim 16
Claim 5
Claim 17
Claim 17
Claim 18
Claim 17
Claim 19
Claim 17
Claim 20
Claim 17




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (U.S. Patent Application Publication No. 2016/0337204 A1).

	Regarding claim 1: 
	Dubey teaches: a computer-implemented method (para. 15), comprising 
	capturing flow data associated with network traffic in a flow domain (see e.g. paras. 27, 50-78, one example of flow data is packet information, such as those originating from A to B; another example: data flow information)  and network telemetry associated with out-of-band network domains, wherein the network telemetry includes contextual information regarding network traffic outside of the flow domain (e.g. paras. 16-18, at least two sets of graphical elements, the first of which can be flow data (see above mapping), the second of which can be the contextual info re: network traffic outside of flow domain. Dubey gives several examples, such as event data, bandwidth statistics, attributes, events, conditions, information, logging events, latency, jitter, congestion, etc.  See also paras., 57-116); 
	associating the flow data associated with the network traffic in the flow domain and the contextual information regarding the network traffic outside of the flow domain from the network telemetry associated with the out-of-band network domains (e.g. Figs. 3A-6, associations or relationships can be made amongst the data collected and graphical segments); 
	storing the association between the flow data and the network telemetry with network elements (e.g. paras. 120, 131); and 
	generating a user interface configured to visualize the association between the flow data and the network telemetry (e.g. Figs. 3A-I).
	In view of the above, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Dubey teaches: the method of claim 1, wherein the network telemetry is obtained by one or more software or hardware sensors (e.g. para. 43, sensors are taught).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is, to modify Dubey such that the network telemetry, per Dubey, is obtained via one or more sensors, also taught by Dubey, with the added motivation to assist with network management and administration (Dubey, para. 1).  Such a modification would have been within the purview of one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1, wherein the generating the user interface includes: isolating the flow data associated with the network telemetry, by one or more dimensions of conventional flow data and one or more dimensions of the network telemetry, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP 2143(A). 
	That is to say, see for example Figs. 3A-I of Dubey.  The instant reference is not particularly limited with respect to visualization of data, and teaches the types of data claimed, as mapped above in claim 1.  Conventional flow data is taught by packet information mapped above in claim 1 (or IP addresses, see Dubey, para. 22). One or more dimensions of the network telemetry is taught by at least Figs.3A-I and mapping to claim 1 above.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	Dubey further teaches: the method of claim 1, further comprising: extracting the network telemetry associated with the out-of-band network domains from a network device configuration (see e.g. paras. 29-34 and 50-62). 
	It would have been obvious for one of ordinary skill in the art to have further modified Dubey, in view of itself, to have obtained the above. The motivation would be to collect as much information as possible to assist with network management and administration. 


	Regarding claim 11: see also claim 1. 
	Dubey teaches: a system for enriching flow data (para. 117-19 and claim 15), the system comprising: one or more processors  (para. 117); and a computer-readable medium comprising instructions stored therein, which when executed by the processors (para. 120), cause the processors to: 
	The instructions correspond to the method of claim 1; the same rationale for rejection applies. Modifying Dubey, in view of itself, such that its method is performed by a system as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 17: see also claim 1. 
	Dubey teaches: a non-transitory computer-readable storage medium (e.g. para. 125 and 130) comprising instructions stored therein, which when executed by one or more processors (para. 125), cause the processors to.
	The instructions correspond to the method of claim 1; the same rationale for rejection applies. Modifying Dubey, in view of itself, such that its method is performed via executable instructions as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 4-8, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey in view of Risch (U.S. Patent Application Publication No. 2008/0276201) (cited in parent application). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the visualized association between the flow data and the network telemetry includes one or more planes, wherein each of the one or more planes represent at least one attribute of the flow data associated with the network telemetry, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches that visualizing data using one or more planes is known (e.g. paras. 143-147 and Fig. 17. Dubey teaches data that includes flow data and network telemetry, as mapped above in claim 1.  Modifying Dubey, such that the visualizations of Dubey include one or more planes, per Risch, whereby the data per Dubey is visualized such that each plane represents at least one attribute of the flow data associated with the network telemetry, is all of taught/suggested by the prior art, and would have been obvious to one of ordinary skill. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
  

	Regarding claim 5:
	Risch further teaches: the method of claim 4, wherein the visualized association is a graph of each plane of the one or more planes, wherein nodes of the graph represent different values of the at least one attribute of the flow data associated with the network telemetry and lines of the graph represent flows between endpoints corresponding to the nodes  (per Risch, generating graphs is known (see Fig. 12 and related description).  Re: nodes representing different values of flow data associated the network telemetry, and lines representing flows between endpoints corresponding to nodes, see Risch, at para. 73. Here, in this example, nodes can represent senders and recipients, and edges can represent connection between senders and recipients and a flow of email data.  See also paras. 129-135, 177-215 and 241-48; and claims 1-8).  Alternatively #1, neither reference is limited to how the data can be visualized.  Modifying the applied references, such that the node/line configuration per Risch is used to represent data that is taught by Dubey, is all of taught/suggested by the prior art, and would have been obvious to one of ordinary skill and/or alternatively, #2)  a design choice for one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Dubey and/or Risch further teach: the method of claim 4, further comprising: updating the one or more planes in response to an input (Dubey, claim 13, updating based on inputs is known), (Risch, paras. 120-62, 226, 232-46).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide an interactive visualization experience.  

	
	Regarding claim 7:
	Risch further teaches: the method of claim 6, wherein the updating the one or more planes includes at least one of combining two or more of the planes into a single plane or dividing at least one of the planes into multiple planes (see e.g. Fig. 17 and paras. 142-50. Planes can be combined or divided as the underlying data or information changes).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Risch, to have obtained the above. The motivation would be to provide an interactive visualization experience.  


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the visualized association between the flow data and the network telemetry includes one or more planes representing at least one attribute of the flow data, the method further comprising: 
	updating the one or more planes in response to an interaction with one or more of the planes, wherein the interaction is one of panning, tilting, rotating, zooming in, zooming out, reordering, shuffling, removing, or occluding at least one plane, , and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches that visualizing data using one or more planes is known (e.g. paras. 143-147 and Fig. 17.  Re: the updating step, see Risch, paras. 226, 231-34; and/or Dubey, claim 13, para. 54. Dubey further teaches data that includes flow data and network telemetry, as mapped above in claim 1.  Modifying Dubey, such that the visualizations of Dubey include one or more planes, per Risch, whereby the data per Dubey is visualized such that each plane represents at least one attribute of the flow data associated with the network telemetry, and updating per either reference, is all of taught/suggested by the prior art, and would have been obvious to one of ordinary skill.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: see claim 4. 
	These claims are similar; the same rationale for rejection applies.


	Regarding claim 14: see claim 5. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 15: see claim 6. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 16: see claim 8. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 18: see claim 14. 	
	These claims are similar; the same rationale for rejection applies.

	Regarding claim 19: see claim 6. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 20: see claim 4. 	
	These claims are similar; the same rationale for rejection applies.





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dubey in view of Zhang, L., Liu, Q., Zhang, J., Wang, H., Pan, Y., & Yu, Y. (2007). Semplore: an IR approach to scalable hybrid query of semantic web data. In The Semantic Web (pp. 652-665). Springer, Berlin, Heidelberg (“Zhang”) (cited in parent application). 

	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: combining multiple dimensions of the flow data associated with the network telemetry during the association based on a unary search tree, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches an interactive system that allows a user to provide parameters and input to analyze and display data (Abstract, claims 1-8, paras. 3, 64-76 and mapping throughout this official action on Risch and its interactive visualizations).  Zhang teaches a search capability that combines unary tree-shaped structures with keyword searches (Abstract, and pages. 653-62).  Modifying the applied references to analyze the data, such as combining dimensions of enriched flow data, when the prior art teaches dimensions of enriched flow data during in-line association, and unary search tree to analyze data, which can include combining dimensions per Risch (as part of data mining and analysis of both references), would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to network/datacenter/system management, data gathering, analysis and/or visualization.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613